Title: To Thomas Jefferson from William C. C. Claiborne, 17 June 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New Orleans June 17th. 1805
                  
                  A Mr. Lafon is now engaged in surveying the Land on the Canal of Carondolet;—He supposes that about eight or nine Hundred acres may be had, nearly half of which he says is excellent Land, and not subject to be overflowed. Mr. Briggs has been very unwell, and could not in person attend the surveying— 
                  I am Dear Sir with great Respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               